Per Curiam.
A study of the evidence shows that the court’s findings of fact are supported by competent evidence, and that théy are sufficient to sustain the judgment based thereon. Woody v. Barnett, 239 N.C. 420, 79 S.E. 2d 789; McLean v. McLean, 233 N.C. 139, 63. S.E. 2d 138. It would seem that the exceptions to the findings of fact are tbo general and indefinite to bring up for review the findings of the court.’ Burnsville v. Boone, 231 N.C. 577, 58 S.E. 2d 351.
The judgment of the Superior Court is
Affirmed.